430 F.2d 1326
LAWTONIAN CLUB, INCORPORATED, an Oklahoma corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 672-69.
United States Court of Appeals, Tenth Circuit.
August 20, 1970.

C. E. Wade, Jr., Lawton, Okl. (W. F. Parrish, Jr., Lawton, Okl., with him on the brief), for appellant.
Michael L. Paup, Atty., Dept. of Justice (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson and William A. Friedlander, Attys., Dept. of Justice, and William R. Burkett, U. S. Atty., with him on the brief), for appellee.
Before MURRAH, Senior Circuit Judge, and SETH and HOLLOWAY. Circuit Judges.
PER CURIAM.


1
This is an appeal from the decision of the United States District Court for the Western District of Oklahoma which denied appellant's claim for a refund of excise taxes paid in 1961, 1962, and 1963 on club dues. The issue was whether the Lawtonian Club was a "social" club within the meaning of 26 U.S.C. § 4241 and the related regulations as they then provided.


2
We have examined the record and find it to clearly support the judgment of the trial court. The court prepared an opinion which thoroughly covers the issues, and with which we agree. See Lawtonian Club, Inc. v. United States, 307 F. Supp. 1081 (U.S.D.C., W.D.Okl.). We can add nothing to what the trial court has said and has held.


3
Affirmed.